Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Thomas Davis appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Davis v. Yeager, No. 5:11-cv-00061-FPS-JES, 2011 WL 3501753 (N.D.W.Va. Aug. 10, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.